Citation Nr: 0335523	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purpose of establishing 
entitlement to dependency and indemnity compensation (DIC) 
benefits.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to June 
1966.  He died in March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which held that the appellant could not be recognized 
as the veteran's surviving spouse for purposes of entitlement 
to DIC benefits.  

In March 2003, additional evidence was received at the Board 
consisting of lay statements, attesting to the affect of the 
veteran's service-connected disabilities on his behavior 
prior to his death.  As this issue is not in dispute, the 
evidence is not pertinent to the appellant's claim.  As such, 
this evidence need not be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304(c) (2003).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran and the appellant were married in November 
1966; they were divorced in April 1998.  

3.  The veteran died in March 1999.  The appellant was not 
living with the veteran at the time of his death.  

4.  The appellant filed a claim for entitlement to VA death 
benefits (VA Form 21-534) as the surviving spouse of the 
veteran in July 2002.  


CONCLUSION OF LAW

The legal requirements for recognition of the appellant as 
the surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101(3), 5100 et. seq. (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.102, 3.156(a), 3.159, 3.206, and 3.326 
(2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal.  See VCAA Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  38 U.S.C.A. §§  2101, 3901, 3902 dictate the outcome 
of this case.  Where the law is dispositive and where there 
is no reasonable possibility that any assistance would aid in 
substantiating the claims on appeal, the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation).  


II.  Findings of Fact.

The appellant contends that she is entitled to VA death 
benefits because her divorce from the veteran in April 1998 
was "not my fault."  She maintains that the veteran's 
service-connected PTSD caused him to withdraw from her, and 
eventually led to him seeking a divorce.  She stated that she 
was completely unaware of his whereabouts and his actions 
until she was notified of the divorce.  

The veteran and the appellant were married in November 1966.  
Of record is a final divorce decree, which show that they 
were divorced in April 1998.  The appellant does not contend 
and the evidence does not show that the divorce was not 
legally binding.  The veteran died in March 1999.  In July 
2002, the appellant filed a claim for entitlement to VA death 
benefits as the surviving spouse of the veteran.  In a letter 
dated in August 2002, the RO informed the appellant that her 
application for VA benefits was being denied because she did 
not qualify as a surviving spouse for VA purposes since she 
and the veteran had divorced.  


III.  Legal analysis.

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death. 38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4).  DIC 
is a payment made by the VA to a surviving spouse, child or 
parent because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. 
§ 3.5(a)(1).  

Except as provided in 38 C.F.R. § 3.52 (2003), a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55 (2003), has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 C.F.R. § 3.50.  

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. 
§ 3.1(j).  

The record shows that the appellant and the veteran were 
married in November 1966 and divorced in April 1998.  
Accordingly, at the time of the veteran's death in March 
1999, the appellant and the veteran were divorced and she was 
not the surviving spouse.  The term "surviving spouse" means 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death (and meets the 
requirements of 38 C.F.R. § 3.1(j)), and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse).  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  The applicable laws and 
regulations clearly require that the parties be lawfully 
married at the time of a veteran's death for the appellant to 
be considered a surviving spouse.  Accordingly, since the 
appellant dos not meet the definition of a surviving spouse 
under the provisions of 38 C.F.R. § 3.50, the claim must be 
denied.  

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. 
§ 3.206.  The appellant has acknowledged that she and the 
veteran were divorced at the time of his death and she has 
not alleged that the divorce was not valid.  Further, the 
appellant has not alleged that she had cohabited with the 
veteran subsequent to the divorce.  

In view of the foregoing, the Board concludes that the 
appellant has failed to submit evidence demonstrating that 
she is the surviving spouse of the veteran.  As such, the 
claim for entitlement to VA recognition as the surviving 
spouse of the veteran is denied.  38 U.S.C.A. §§ 101(3); 38 
C.F.R. § 3.50; see Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



